Dismissed and Opinion Filed April 7, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01471-CV

                       STEVEN RAY WALTERS, Appellant
                                   V.
              FIRST GUARANTY MORTGAGE CORPORATION, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05552-B

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The clerk’s record in this case is overdue. By letter dated January 5, 2015, we informed

appellant that the Dallas County Clerk notified the Court the clerk’s record had not been filed

because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellant to file written verification he had paid for or made arrangements to pay for the

clerk’s record or written documentation showing appellant had been found entitled to proceed

without payment of costs.      We cautioned appellant that if he did not file the required

documentation within ten days, we might dismiss the appeal without further notice. In response,

appellant filed a letter on January 14, 2015 asking for an extension of time to pay for the clerk’s

record, stating that he would pay for the clerk’s record on January 22, 2015. To date, the clerk’s
record has not been filed and appellant has not corresponded with the Court regarding the status

of the clerk’s record.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




141471F.P05                                         /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

STEVEN RAY WALTERS, Appellant                      On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
No. 05-14-01471-CV        V.                       Trial Court Cause No. CC-13-05552-B.
                                                   Opinion delivered by Chief Justice Wright.
FIRST GUARANTY MORTGAGE                            Justices Lang-Miers and Stoddart
CORPORATION, Appellee                              participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee FIRST GUARANTY MORTGAGE CORPORATION
recover its costs of this appeal from appellant STEVEN RAY WALTERS.


Judgment entered April 7, 2015.




                                             –3–